Title: To Thomas Jefferson from Albert Gallatin, 9 June 1801
From: Gallatin, Albert
To: Jefferson, Thomas


               
                  Sir
                  Treasy. Departt. June 9th 1801
               
               It seems to have been supposed by the late District Attorney of Pennsylvania that the case of W. Priestmann was again before the Treasury. This is not & cannot be the case as a previous decision by a former Secretary, or indeed by the same seems to preclude any further proceeding on the part of this Department.
               I will, however, state that had the case been fairly before me, I would not have hestitated to remit the forfeiture. It is now brought before you by petition to the Secy. of State, and as it comes under the disadvantage of having been rejected by this Department, I think it my duty to make this statement.
               I have the honor to be with great respect Sir Your most obt. Servt.
               
                  
                     Albert Gallatin
                  
               
            